                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE


 CHARLES W. ELSEA,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )      No. 1:19-CV-287
                                                   )      Chief Judge Pamela L. Reeves
                                                   )
 NEAL PINKSTON, et al.,                            )
                                                   )
               Defendants.                         )

                             MEMORANDUM AND ORDER

        This matter is before the Court on the Report and Recommendation filed by United

 States Magistrate Judge Christopher H. Steger [R. 7]. There have been no timely objections

 to the Report and Recommendation, and enough time has passed since the filing of the

 Report and Recommendation to treat any objections as having been waived. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72(b). Therefore, Plaintiff’s objections [R. 9] that were filed

 after the deadline will not be considered.

        After a careful review of this matter, the Court is in complete agreement with the

 Magistrate Judge’s recommendation that this action be dismissed without prejudice and the

 application for in forma pauperis status be denied as moot.

        Accordingly, the Court ACCEPTS IN WHOLE the Report and Recommendation

 [R. 7] under 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b). It is ORDERED, for the reasons

 stated in the Report and Recommendation [R. 7], which the Court adopts and incorporates

 into its ruling, that Plaintiff’s action is DISMISSED without prejudice, that the application




Case 1:19-cv-00287-PLR-CHS Document 10 Filed 07/17/20 Page 1 of 2 PageID #: 53
 for in forma pauperis status [R. 1] is denied as MOOT, and that the motion for order

 prohibiting evidence from being destroyed [R. 5] is denied as MOOT.

       Enter:


                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                           2



Case 1:19-cv-00287-PLR-CHS Document 10 Filed 07/17/20 Page 2 of 2 PageID #: 54
